          Case 4:19-cv-00892-HSG Document 312 Filed 06/22/21 Page 1 of 4




 1   DROR LADIN*
     NOOR ZAFAR*
 2   JONATHAN HAFETZ*
     HINA SHAMSI*
 3   OMAR C. JADWAT*
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
 4   125 Broad Street, 18th Floor
     New York, NY 10004
 5   Tel: (212) 549-2660
     dladin@aclu.org
 6   nzafar@aclu.org
     jhafetz@aclu.org
 7   hshamsi@aclu.org
     ojadwat@aclu.org
 8   *Admitted pro hac vice
 9   CECILLIA D. WANG (SBN 187782)
10   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     39 Drumm Street
11   San Francisco, CA 94111
     Tel: (415) 343-0770
12   cwang@aclu.org

13   Attorneys for Plaintiffs (Additional counsel listed on following page)

14                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
15                                 SAN FRANCISCO-OAKLAND DIVISION

16

17    SIERRA CLUB and SOUTHERN BORDER
      COMMUNITIES COALITION,                                   Case No.: 4:19-cv-00892-HSG
18                                                             Case No.: 4:20-cv-01494-HSG
                     Plaintiffs,
19
                     v.                                        PLAINTIFFS’ NOTICE RE
20                                                             RESPONSE TO DEFENDANTS’
      JOSEPH R. BIDEN, JR., President of the United            MOTION FOR VACATUR IN THE
21    States, in his official capacity, et al.                 SUPREME COURT

22                   Defendants.

23

24

25

26

27

28   Additional counsel for Plaintiffs:
                 PLAINTIFFS’ NOTICE RE RESPONSE TO DEFENDANTS’ MOTION FOR VACATUR
                               CASE NOS: 4:19-cv-00892-HSG, 4:20-cv-01494-HSG
        Case 4:19-cv-00892-HSG Document 312 Filed 06/22/21 Page 2 of 4




 1
     SANJAY NARAYAN (SBN 183227)**
 2   GLORIA D. SMITH (SBN 200824)**
     SIERRA CLUB ENVIRONMENTAL LAW PROGRAM
 3   2101 Webster Street, Suite 1300
     Oakland, CA 94612
 4   Tel: (415) 977-5772
     sanjay.narayan@sierraclub.org
 5   gloria.smith@sierraclub.org
     **Counsel for Plaintiff SIERRA CLUB
 6
     DAVID DONATTI*
 7   ANDRE I. SEGURA (SBN 247681)
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
 8   OF TEXAS
     P.O. Box 8306
 9   Houston, TX 77288
10   Tel: (713) 325-7011
     Fax: (713) 942-8966
11   ddonatti@aclutx.org
     asegura@aclutx.org
12   *Admitted pro hac vice

13   VASUDHA TALLA (SBN 316219)
     AMERICAN CIVIL LIBERTIES UNION
14   FOUNDATION OF NORTHERN CALIFORNIA, INC.
     39 Drumm Street
15   San Francisco, CA 94111
     Tel: (415) 621-2493
16   Fax: (415) 255-8437
     vtalla@aclunc.org
17

18

19

20

21

22

23

24

25

26

27

28
                                                 ii
             PLAINTIFFS’ NOTICE RE RESPONSE TO DEFENDANTS’ MOTION FOR VACATUR
                           CASE NOS: 4:19-cv-00892-HSG, 4:20-cv-01494-HSG
          Case 4:19-cv-00892-HSG Document 312 Filed 06/22/21 Page 3 of 4




 1          As noted in the parties’ Joint Status Report filed on June 16, 2021, Plaintiffs Sierra Club and

 2   Southern Border Communities Coalition filed a response to the Defendants’ motion in the Supreme

 3   Court seeking vacatur of the Ninth Circuit’s decision affirming this Court’s preliminary injunction.

 4   Attached as Exhibit A is a true and correct copy of Plaintiffs’ letter brief to the Supreme Court,

 5   opposing the government’s motion.

 6
      Dated: June 22, 2021                                  Respectfully submitted,
 7

 8                                                          /s/ Cecillia D. Wang______

 9    Vasudha Talla                                         Dror Ladin*
      American Civil Liberties Union Foundation of          Noor Zafar*
10        Northern California, Inc.                         Hina Shamsi*
      39 Drumm Street                                       Omar C. Jadwat*
11    San Francisco, CA 94111                               American Civil Liberties Union Foundation
12    Tel: (415) 621-2493                                   125 Broad Street, 18th Floor
      Fax: (415) 255-8437                                   New York, NY 10004
13    vtalla@aclunc.org                                     Tel: (212) 549-2660
                                                            Fax: (212) 549-2564
14    David Donatti*                                        dladin@aclu.org
      Andre I. Segura (SBN 247681)                          nzafar@aclu.org
15
      American Civil Liberties Union Foundation             hshamsi@aclu.org
16       of Texas                                           ojadwat@aclu.org
      P.O. Box 8306
17    Houston, TX 77288                                     Cecillia D. Wang (SBN 187782)
      Tel: (713) 325-7011                                   American Civil Liberties Union Foundation
18    Fax: (713) 942-8966                                   39 Drumm Street
      ddonatti@aclutx.org                                   San Francisco, CA 94111
19
      asegura@aclutx.org                                    Tel: (415) 343-0770
20                                                          Fax: (415) 395-0950
                                                            cwang@aclu.org
21
                                                            Sanjay Narayan (SBN 183227)**
22    Counsel for Plaintiffs                                Gloria D. Smith (SBN 200824)**
                                                            Sierra Club Environmental Law Program
23
      *Admitted pro hac vice                                2101 Webster Street, Suite 1300
24    **Counsel for Plaintiff Sierra Club                   Oakland, CA 94612
                                                            Tel: (415) 977-5772
25                                                          sanjay.narayan@sierraclub.org
                                                            gloria.smith@sierraclub.org
26

27

28
                                                     1
                 PLAINTIFFS’ NOTICE RE RESPONSE TO DEFENDANTS’ MOTION FOR VACATUR
                               CASE NOS: 4:19-cv-00892-HSG, 4:20-cv-01494-HSG
          Case 4:19-cv-00892-HSG Document 312 Filed 06/22/21 Page 4 of 4



                                       CERTIFICATE OF SERVICE
 1

 2          I am employed in the City of New York, State of New York, in the office of a member of the

 3   bar of this Court at whose direction the following service was made. I am over the age of eighteen

 4   years and not a party to the within action. My business address is American Civil Liberties Union
 5   Foundation, 125 Broad Street, 18th Floor, New York, NY 10004.
 6
            On June 22, 2021, I served copies of the following documents:
 7
                   PLAINTIFFS’ NOTICE RE RESPONSE TO DEFENDANTS’ MOTION FOR
 8
                   VACATUR IN THE SUPREME COURT
 9

10          Via CM/ECF to all parties who have entered appearances in this case as of today, June 22,

11          2021, at 7 p.m.

12

13
            I declare under penalty of perjury under the laws of the United States that the foregoing is
14
     true and correct and that this certificate was executed on March 18, 2019, at New York, New York.
15

16
                                           /s/Makenzie E. Nohr
                                        ________________________
17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
                PLAINTIFFS’ NOTICE RE RESPONSE TO DEFENDANTS’ MOTION FOR VACATUR
                              CASE NOS: 4:19-cv-00892-HSG, 4:20-cv-01494-HSG
